Citation Nr: 0313773	
Decision Date: 06/24/03    Archive Date: 06/30/03

DOCKET NO.  00-12 163A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether the January 28, 1976, RO letter, denying service 
connection for bronchial asthma, may be reversed or amended 
on the basis of CUE (clear and unmistakable error).

2.  Entitlement to an effective date earlier than August 1, 
1990, for service connection for bronchial asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from January 1971 to December 
1972.

This appeal came to the Board of Veterans' Appeals (Board) 
from an April 2000 RO rating decision that denied an 
effective date earlier than August 1, 1990, for service 
connection for bronchial asthma.  In July 2001, the Board 
remanded the case to the RO for additional action.

A January 2003 RO rating decision determined there was no CUE 
in the January 28, 1976 RO letter, denying service connection 
for bronchial asthma.  The veteran was notified of this 
determination and appealed.


FINDINGS OF FACT

1.  A September 1988 RO letter notified the veteran that a 
January 28, 1976 RO letter had notified him of the denial of 
service connection for bronchial asthma and that he had not 
submitted a timely appeal with that determination. 

2.  A September 1988 Board decision determined that the 
January 28, 1976 letter, notifying the veteran of the denial 
of service connection for bronchial asthma, was not appealed 
by the veteran and that this RO determination was final.

3.  A claim dated on May 17, 1988, was received by the RO in 
1988 requesting compensation or pension for bronchial asthma.

4.  In the September 1988 RO letter, the veteran was notified 
that he had to submit new and material evidence to reopen the 
claim for service connection for bronchial asthma.

5.  A VA medical report shows that the veteran was 
hospitalized in June 1989 and that he had respiratory 
problems.

6.  A statement of the case dated in January 1991 reveals 
that the veteran submitted a reopened claim for service 
connection for bronchial asthma on August 1, 1990.

7.  The record does not show that the claim for service 
connection for bronchial asthma dated in May 1988 was 
adjudicated by the RO, and it remains active.

8.  The record does not show receipt of correspondence from 
January 28, 1976, to May 17, 1988, that identifies the 
veteran's intent to apply for service connection for 
bronchial asthma.

9.  The complete record that was before the RO at the time of 
the January 1976 letter is lost and cannot be accurately 
determined.


CONCLUSIONS OF LAW

1.  The claim that the January 28, 1976 RO letter contains 
CUE for denying service connection for bronchial asthma lacks 
legal merit.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§§ 3.105(a), 20.1104 (2002).

2.  The criteria for granting service connection for 
bronchial asthma from the earlier effective date of May 17, 
1988, are met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.155, 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA are 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2002).  The Board finds that all relevant 
evidence has been obtained with regard to the veteran's 
claims, and that the requirements of the VCAA have in effect 
been satisfied.

The veteran and his representative have been provided with a 
statement of the case and supplemental statement of the case 
on the issue of entitlement to an effective date earlier than 
August 1, 1990, for service connection for bronchial asthma 
that discuss the pertinent evidence, and the laws and 
regulations related to the claim, that essentially notify 
them of the evidence needed by the veteran to prevail on the 
claim.  There is no identified evidence that has not been 
accounted for and the veteran's representative has been given 
the opportunity to submit written argument.  In March 2001 
and October 2002 letters, the RO notified the veteran of the 
evidence needed to substantiate the claim.  This letter gave 
notice of what evidence the veteran needed to submit and what 
evidence VA would try to obtain.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove this claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without providing additional assistance to the veteran in the 
development of his claim as required by the VCAA or to give 
the representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

With regard to the claim as to whether or not the January 28, 
1976, RO letter, denying service connection for bronchial 
asthma, contained CUE, the Board notes that recently in 
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) rendered several holdings, which were 
subsequently addressed, in a precedent opinion of the VA 
General Counsel.  In VAOPGCPREC 12-2001 it was held, in 
essence, that Roberson conflicted with other case law of the 
Federal Circuit and did not overrule the conflicting cases.  
Thus, it was held in VAOPGCPREC 12-2001 that the standard for 
adjudication of alleged CUE remained the same and that there 
was no duty to fully develop a motion alleging CUE because 
there is nothing to develop in light of the fact that a 
determination of CUE is limited to the evidence on file, or 
constructively on file, at the time of the decision being 
challenged.  Also see Parker v. Principi, 15 Vet. App. 407 
(2002).

I.  Whether there was CUE in the January 28, 1976, RO Letter 
that denied Service Connection for Bronchial Asthma

The records shows that the veteran's original claims file is 
missing and that his file was rebuilt around 1992.  A RO 
letter dated in September 1988 reveals that the veteran was 
notified in a RO letter dated on January 28, 1976, that 
service connection was denied for bronchial asthma and that 
he had not submitted a timely appeal with that decision.  In 
an October 1998 Board decision, it was determined that the 
veteran had been previously notified of the denial of service 
connection for bronchial asthma in the January 28, 1976, RO 
letter, that he had not appealed that determination, and that 
the determination was final.  

Previous determinations by a VARO which are final will be 
reversed or amended only where CUE is established in the 
prior adjudication.  See 38 C.F.R. § 3.105(a).  In order to 
establish CUE, a claimant must demonstrate the following:  
(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied," (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made," and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 
6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 
3 Vet. App. 310, 313-14 (1992) (en banc)). 

Inasmuch as it is impossible to determine exactly what was in 
the record before the RO in January 1976, the third element 
of the above CUE test cannot be satisfied.  The veteran 
asserts that he was never notified of the decision, but that 
issue was resolved against him in the 1998 Board decision.  
Since it is impossible to find error in the 1976 decision, it 
follows that the requisite "outcome-determinative" nature 
of such CUE, see Bustos v. West, 179 F.3d 1378 (Fed. Cir. 
1999), cert. denied, 528 U.S. 967 (1999), cannot be 
established.

In a case where the law, and not the evidence, is 
dispositive, the claim should be denied, or the appeal to the 
Board terminated, because of the absence of legal merit or 
the lack of entitlement under the law.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  The Board finds that the law, and 
not the evidence, is dispositive with regard to the veteran's 
claim that the January 28, 1976, RO letter should be reversed 
or amended on the basis of CUE.

Accordingly, as a matter of law, the January 28, 1976, RO 
letter denying service connection for bronchial asthma cannot 
be challenged on the basis of CUE.


II.  Entitlement to an Effective Date Earlier than August 1, 
1990, for Service Connection for Bronchial Asthma

The salient procedural history of the veteran's claim for 
service connection for bronchia asthma may be briefly 
summarized.  As noted above, this claim was denied on January 
28, 1976.  A claim dated on May 17, 1988, was received in 
1988 from the veteran requesting compensation or pension for 
bronchial asthma and other conditions.  In the September 1988 
RO letter, he was notified that new and material was needed 
to reopen the claim for service connection for bronchial 
asthma that had been previously denied in the January 28, 
1976 RO letter.  A VA hospital summary shows that the veteran 
was hospitalized in June 1989 and that he had respiratory 
problems.  In a statement of the case dated in January 1991, 
it was noted that the veteran had submitted a reopened claim 
for service connection for bronchial asthma on August 1, 
1990.

The effective date of an award of compensation based on a 
reopened claim shall be based on the facts found, but shall 
not be earlier than the date of VA receipt of the reopened 
claim with new and material evidence.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400(q)(ii).

A specific claim in the form prescribed by the VA Secretary 
must be filed in order for benefits to be paid.  38 C.F.R. 
§ 3.151(a).  Any communication or action, indicating an 
intent to apply for one or more benefits under VA laws, from 
a claimant may be considered an informal claim.  38 C.F.R. 
§ 3.155(a).  The Court in Servello v. Derwinski, 3 Vet. App. 
196 (1992) held that the requirements of 38 C.F.R. § 3.155(a) 
regarding a communication identifying an intent to apply for 
a VA benefit did not demand specificity in order to 
constitute an informal claim. 

In this case, the record shows that the veteran submitted a 
claim dated on May 17, 1988, for VA compensation or pension 
for various conditions, including asthma.  This claim was 
received in 1988 as the record reveals the RO sent him a 
letter dated in September 1988 notifying him that he had to 
submit new and material evidence to reopen the claim for 
service connection for bronchial asthma.  The record also 
reveals that the veteran was hospitalized at a VA medical 
facility in June 1989 and that he had respiratory problems at 
that time.  On August 1, 1990, he submitted a reopen claim 
for service connection for bronchial asthma, and service 
connection for bronchial asthma was subsequently granted, 
effective from this date.

The veteran's claim for compensation for asthma dated on May 
17, 1988, constitutes a formal reopened claim for service 
connection for this condition.  38 C.F.R. § 3.151(a).  The 
record does not show that this claim was adjudicated by the 
RO.  Hence, this claim remains active.  Under the 
circumstances, the Board finds that the evidence supports 
granting service connection for bronchial asthma from the 
earlier effective date of May 17, 1988.  The date of receipt 
of the claim dated on May 17, 1988, is not stamped on this 
claim.  Therefore, the date of claim is being used in lieu of 
the date of receipt of this claim.  The record does not show 
receipt of correspondence from the veteran from January 28, 
1976, to May 17, 1988, showing his intent to reopen the claim 
for service connection for bronchial asthma.

Thus, the Board holds that service connection for bronchial 
asthma is effective from May 17, 1988, instead of the date 
chosen by the RO, August 1, 1990.  Hence, the claim for an 
earlier effective date for service connection for bronchial 
asthma is granted.


ORDER

The claim to reverse or amend the January 28, 1976, RO letter 
denying service connection for bronchial asthma based on CUE 
is denied.

An earlier effective date of May 17, 1988, for service 
connection for bronchial asthma, is granted.



____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

